                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                       :     Crim. No. 1:18-CR-0068
                                                :
                                                :
                      v.                        :
                                                :
                                                :
 RALPH MCDANIEL GILES, SR.                      :     Judge Sylvia H. Rambo

                                  MEMORANDUM

        Presently before the court is Defendant’s motion to dismiss the enhanced

 penalty under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). (Doc.

 41.) For the reasons stated herein, Defendant’s motion to dismiss will be denied.

I.   Background1

        By Indictment returned on February 21, 2018, Defendant was charged with

 being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

 §§ 922(g) and 924(e). (Doc. 1.) The Government gave notice that it believes the

 sentencing enhancement of the ACCA applies to Defendant and provided reports

 from the National Crime Information Center and the Circuit Court for Baltimore

 County showing the following convictions:

           1) On or about July 2, 1979, Defendant was convicted in Baltimore,

               Maryland of robbery and was sentenced to four years’ imprisonment;



 1
  Because the court recently recited the procedural and factual background of this matter in its
 memorandum regarding Defendant’s motion to suppress (Doc. 63), the court will not do so again
 here.
                                               1
         2) On or about October 16, 1981, Defendant was convicted in Baltimore,

            Maryland of possession with intent to distribute heroin and was

            sentenced to six years’ imprisonment;

         3) On or about May 25, 1981, Defendant was convicted in the District of

            Maryland of bank robbery and was sentenced to six years’

            imprisonment;

         4) On or about March 9, 1983, Defendant was convicted in Baltimore,

            Maryland of first degree murder and was sentenced to serve the balance

            of his natural life; and

         5) On or about June 14, 2004, Defendant was convicted of manufacturing,

            distributing, possessing with intent to distribute, or dispensing a

            controlled dangerous substance, and was sentenced to two days’

            imprisonment.

      Thereafter, Defendant filed a motion to dismiss the enhanced penalty under

the ACCA. Defendant admits that his 1981 federal bank robbery conviction qualifies

as a predicate offense and does not challenge it. See United States v. Wilson, 880

F.3d 80 (2017), cert. denied, 135 S. Ct. 2586 (2018). As to the other four Maryland

convictions, Defendant argues that none of the convictions qualify as predicate

offenses under the ACCA.




                                        2
II.   Discussion

         The ACCA requires a mandatory minimum prison term of fifteen years for

  anyone who is convicted of a firearms offense under section 922(g) and has three

  prior convictions of a violent felony, serious drug offense, or both, committed on

  occasions different from one another. 18 U.S.C. § 924(e)(1). A “violent felony”

  includes any crime punishable by imprisonment for more than one year that (1) has

  as an element “the use, attempted use, or threatened use of physical force against the

  person of another,” (i.e. the “force clause”) or (2) is the crime of burglary, arson,

  extortion, or involves the use of explosives (i.e. the “enumerated offenses clause”).2

  Id. § 924(e)(2)(B)(i)-(ii). A “serious drug offense” is “an offense under State law,

  involving manufacturing, distributing, or possessing with intent to manufacture or

  distribute, a controlled substance (as defined in section 102 of the Controlled

  Substances Act (21 U.S.C. 802)), for which a maximum term of imprisonment of

  ten years or more is prescribed by law.” Id. § 924(e)(2)(A)(ii).

         Courts typically use a “categorical approach” to determine whether a prior

  conviction qualifies as a predicate felony. Mathis v. United States, 136 S. Ct. 2243,

  2248 (2016). Under the force clause, the court must determine whether “the use or

  threat of physical force [against the person of another]” is an element of the offense



  2
   The third “violent felony” category, identified as the “residual clause,” was invalidated by the
  United States Supreme Court as unconstitutionally vague. Johnson v. United States, 135 S. Ct.
  2551 (2015).
                                                 3
of conviction. United States v. Chapman, 866 F.3d 129, 134 (3d Cir. 2017), cert.

denied, 138 S. Ct. 1582 (2018). “If the criminal statute possesses this element, or

defines physical force more narrowly than the ACCA, the conviction qualifies as a

predicate offense.” United States v. Price, No. 18-cr-54, 2018 WL 4469791, *2

(M.D. Pa. Sept. 18, 2018) (citing Chapman, 866 F.3d at 134).

      When the statute of conviction identifies “multiple, alternative elements,

rather than a single, indivisible set of elements,” courts apply an alternative metric

called the “modified categorical approach.” United States v. Abbott, 748 F.3d 154,

157-58 (3d Cir. 2014) (internal quotation marks omitted) (citing Descamps v. United

States, 570 U.S. 254, 257 (2013)). “This approach allows a court to identify the

particular crime of conviction from among the various alternatives ‘so that the court

can compare it to the generic offense’ or the ACCA’s definition of physical force.”

Price, 2018 WL 4469791 at *2 (quoting Descamps, 570 U.S. at 264.) The court is

permitted to consult a limited class of documents “to determine what crime, with

what elements, a defendant was convicted of.” Mathis, 136 S. Ct. at 2249. When a

defendant pleads guilty, the inquiry is “limited to the terms of the charging

document, the terms of a plea agreement or transcript of colloquy . . . in which the

factual basis for the plea was confirmed by the defendant, or to some comparable




                                          4
judicial record of this information.”3 Shepard v. United States, 544 U.S. 13, 26

(2005).

    A.     Defendant’s 1979 Maryland robbery conviction

         In 1979, Defendant was convicted in Baltimore, Maryland of robbery and

sentenced to four years’ imprisonment. The Government concedes that it is uncertain

whether Defendant’s conviction was for armed or unarmed robbery and that if

Defendant was convicted of unarmed common law robbery, the offense would not

qualify as an ACCA predicate offense. (Doc. 49, p. 14 of 28.) Because the

Government has not provided Shepard documents to resolve this issue, the court

finds that Defendant’s Maryland robbery conviction does not qualify as a predicate

offense under the ACCA.4

    B.     Defendant’s 1983 Maryland first-degree murder conviction

         On March 9, 1983, Defendant was convicted of first-degree murder in

Baltimore, Maryland and sentenced to a term of life imprisonment. At the time of

his conviction, the applicable statute provided: “All murder which shall be

perpetrated by means of poison, or lying in wait, or by any kind of willful, deliberate

and premeditated killing shall be murder in the first degree.” Gladden v. State, 330

A.2d 176, 178 (Md. 1974) (citing Md. Code, Art. 27, § 407 (repealed 2002)).



3
 These documents are referred to as “Shepard documents.”
4
 The Government requested leave to submit supplemental Shepard documents if they became
available. The court will revisit its decision if such documents are provided.
                                          5
Defendant argues that “[m]urder in Maryland is not categorically a crime of violence

under the elements clause because the statute sweeps within it some conduct that

does not include an element of violent physical force.” (Doc. 42, p. 16 of 23.) He

relies on the assertion that murder could be committed by poisoning, which does not

require use of any physical force. See United States v. Torres-Miguel, 701 F.3d 165

(4th Cir. 2012) (distinguishing between an offense that uses force and one that results

in injury and citing the Fifth Circuit’s example of poisoning as a way to cause injury

without violent force); United States v. Perez-Vargas, 414 F.3d 1282 (10th Cir.

2005), overruled by United States v. Bettcher, 911 F.3d 1040 (10th Cir. 2018)

(overruling Perez-Vargas because it “‘relied on reasoning that is no longer viable in

light of’ the [Supreme] Court’s decision in Castleman.”); United States v. Mayo, 901

F.3d 218 (3d Cir. 2018) (holding that Pennsylvania’s aggravated assault statute

criminalizes acts of omission, such as starvation, which is more broad than the

ACCA’s definition of physical force).

      Defendant’s reliance on United States v. Torres-Miguel and United States v.

Perez-Vargas is misplaced as both were overruled by the Supreme Court in United

States v. Castleman, 572 U.S. 157 (2014), where the Court held as follows:

             [T]he knowing or intentional application of force is a
             “use” of force. Castleman is correct that under Leocal v.
             Ashcroft, the word “use” “conveys the idea that the thing
             used (here, ‘physical force’) has been made the user’s
             instrument.” But he errs in arguing that although “[p]oison
             may have ‘forceful physical properties’ as a matter of
                                          6
               organic chemistry, . . . no one would say that a poisoner
               ‘employs force or ‘carries out a purpose by means of
               force’ when he or she sprinkles poison in a victim’s drink.”
               The “use of force” in Castleman’s example is not the act
               of “sprink[ling]” the poison; it is the act of employing
               poison knowingly as a device to cause physical harm. That
               the harm occurs indirectly, rather than directly (as with a
               kick or punch), does not matter. Under Castleman’s logic,
               after all, one could say that pulling the trigger on a gun is
               not a “use of force” because it is the bullet, not the trigger,
               that actually strikes the victim.

Id. at 170-71 (internal citations omitted). Here, Defendant is employing the same

reasoning that the Supreme Court rejected in Castleman. Accordingly, the court

finds that Defendant’s murder conviction qualifies as a predicate offense under the

ACCA.

    C.      Defendant’s 1981 and 2004 Maryland possession with intent to
            distribute controlled substances convictions

         Defendant has two prior convictions in Maryland for possession with intent

to distribute heroin on October 16, 1981, and for possession with intent to distribute

controlled substances on October 1, 2003. The crux of Defendant’s argument is that

his prior Maryland drug convictions are broader than the ACCA definition because

“distribution” can include “offers to sell.” (Doc. 42, pp. 17-21 of 23.) To support his

argument, Defendant relies on Rosenberg v. State, 276 A.2d 708, 710 n.1 (Md. Ct.

Spec. App. 1971), which held that “distribute” encompasses “the actual,

constructive, or attempted transfer, exchange or delivering of a controlled dangerous

substance from one person to another with or without remuneration, whether or not

                                             7
there exists an agency relationship.” He also cites a Maryland model jury instruction

defining “distribution” to include the sale of a substance by means of “exchanging,

bartering, or offering it for money.” David E. Aaronson, Maryland Criminal Jury

Instructions and Commentary § 7.46 (2018).5

       Although reviewing it in the context of plain error, the Third Circuit discussed

this exact argument in United States v. Warren, 723 F. App’x 155, 165-66 (3d Cir.

2018), stating:

               Extending the definition of delivery to instances were
               “remuneration” is not paid, however, is not equivalent to
               extending the definition to a mere offer; rather, the
               without-remuneration language simply means that an
               attempted transfer is still attempted even if money does not
               change hands. An offer is something even less than that,
               because all it requires is a manifestation of willingness by
               one party to enter into a bargain, regardless of whether the
               other party wants to join in. Attempted transfer implies
               that a bargain has been reached. We think the Maryland
               Court of Appeals would agree.

Id. (internal citations omitted). This court adopts Warren’s reasoning and holds that

the Maryland controlled substances statute is not broader than the ACCA definition




5
 Defendant also cites United States v. Glass, 904 F.3d 319 (3d Cir. 2018), and United States v.
Hinkle, 832 F.3d 569 (5th Cir. 2016), for the proposition that offers to sell controlled substances
do not qualify as predicate offenses. (Doc. 42, pp. 19-20.) However, both cases examine the United
States Sentencing Guidelines career-offender enhancement, not the ACCA.
                                                8
   of distribution. Thus, Defendant’s Maryland drug convictions qualify as serious drug

   offenses under the ACCA.6

III.   Conclusion

          For the reasons stated herein, Defendant has four predicate offense. Therefore,

   the court will deny Defendant’s motion to dismiss the enhanced penalty under the

   Armed Career Criminal Act. An appropriate order will issue.


                                                            s/Sylvia Rambo
                                                            SYLVIA H. RAMBO
                                                            United States District Judge

   Dated: June 12, 2019




   6
     The court notes that the Third Circuit recently declined to weigh-in on whether an “offer to sell”
   is one involving the distribution of drugs under the ACCA while reviewing Pennsylvania’s
   possession with intent to deliver statute in United States v. Daniels, 915 F.3d 148 (3d Cir. 2019).
                                                    9
